Title: Adams’ Draft of the Information: Court of Vice Admiralty, Boston, 20 April 1769
From: Adams, John
To: 


       
        Province of the Massachusetts Bay Court of vice Admty. 20th. April 1769
        To the Honble. Robert Auchmuty Esqr. Judge of his Majestys said Court or to his lawfull Deputy Commissary Deputy and surrogate of the Court of Vice Admiralty of Boston in the Province of the Massachusetts Bay
       
       
       
       
       
       
       
       John Wentworth Esqr. Surveyor General of all and singular his Majestys Woods on the Continent of North America shews that on the Twenty fourth day of March last he seized for his Majestys Use, at the several Places hereafter mentioned in said Province, the following white pine Logs; vizt at a Place called little Ossipee in the County of York in said Province Three hundred white Pine Logs from twenty four to fifty four Inches Diameter, and from Eighteen to Twenty four Feet long; at a Place called Narragansett in the County of York in said Province Three Logs from twenty five to Thirty Inches Diameter; at Faybans Mills so called in Scarborough in the County of Cumberland, Three hundred Logs.
       At a Place called Dunstons Landing in Scarborough aforesaid, two Masts, vizt one of forty Inches Diameter and fifty seven Feet long, another of forty four Inches Diameter and Eighty seven feet long.
       At a Place called Blue Point in Scarborough aforesaid one Mast of forty four Inches Diameter and Ninty three feet long, one of twenty Eight Inches Diameter and Eighty Eight feet and an half long; At a Place called Pepperellborough in the County of York aforesaid one Mast forty two Inches in Diameter and Sixty feet long, one of forty two Inches in Diameter and Eighty four feet long, one of Thirty Six Inches in Diameter and Eighty four feet long, one of forty two Inches in Diameter and fifty seven feet long, one of Thirty Six Inches Diameter and fifty seven feet long. At Narragansett in the County of York aforesaid Three Logs from twenty five to Thirty Inches Diameter; All cutt out of Trees growing in this Province, and not in any Township, or within the Bounds Lines or Limits thereof, or if growing within the Limits of any Town, those of twenty four Inches Diameter at twelve Inches from the Ground, not growing within any Soil or Tract of Land granted to any private Person before the Seventh Day of October Anno Domini 1690, and those under Twenty four Inches Diameter, not being the Property of any private Person or Persons, and felled by some evil minded Persons within Six Months last past, without his Majestys royal Licence first had and obtained; and by them removed to the aforesaid Places, contrary to the Laws in that Case made and provided.
       Wherefore as this matter is within the Jurisdiction of this Honorable Court the said John Wentworth prays sentence for the Forfeiture of said Logs to his Majestys Use, agreable to Law.
      